DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 24 JAN 2022 has been entered.
The 24 JAN 2022 amendments to claim 1 have been noted and entered.
The 24 JAN 2022 cancellation of claims 9 and 21-27 has been noted and entered.
The 24 JAN 2022 addition of claims 28-32 has been noted and entered.
Drawings
The 24 JAN 2022 cancellation of claims 21 and 22 obviate the objections noted in the previous Office action.
Rejoinder of Previously Withdrawn Claims
Claim 8 depends from allowed base claim 1. Hence, claim 8 is hereby rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the Invention I Species restriction requirement as set forth in the Office action mailed on 30 DEC 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined Species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 1, line 19, replace “of the of the” with “of the”.
Remarks
This application was in condition for allowance except for the following:
A. typographical error. Cf. MPEP § 608.01(n). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-8, 10, and 28-32 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, the prior art does not teach independent claim 1’s: “… a though-substrate via structure located in the through-substrate via cavity, vertically extending through the second semiconductor die, through the second metallic pad structure and through the manganese-containing oxide layer, and contacting the proximal surface of the first metallic pad structure, wherein a sidewall of the through-substrate via structure contacts the annular sidewall of the second metallic pad structure.”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815